            Case 1:19-cr-00058-LAG-TQL Document 767 Filed 07/29/21 Page 1 of 1


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                      ALBANY DIVISION
                                    AT ALBANY, GEORGIA

                           MINUTE SHEET EVIDENTIARY HEARING

 Date:    July 29, 2021                             Court Time for MJSTAR:/JS10: /10

 Judge: LESLIE A. GARDNER                           Court Reporter: Mindy Martin

 Courtroom Deputy: Felicia Rushing                  Law Clerk:

                             Case Number: 1:19-cr-00058-LAG-TQL-2

 UNITED STATES OF AMERICA                           AUSA: Leah E McEwen

 v.

 WILLIE KEITH WARE                                  Counsel: Richard A Greenberg

Agents:/Experts in Attendance:

DISCLAIMER: CONTENTS OF THIS MINUTE SHEET ARE FOR ADMINISTRATIVE PURPOSES ONLY AND ARE NOT
MEANT AS A SUBSTITUTION FOR THE OFFICIAL COURT RECORD. ATTORNEYS SHOULD CONTACT THE COURT
REPORTER AND ORDER A TRANSCRIPT IF THERE ARE ANY QUESTIONS AS TO THE CONTENTS HEREIN.



9:36     Call to order. Case called. Parties identified. Preliminary remarks by the Court.
         Discussion re: Defendant’s letter to the Court. Defendant withdrew letter.
         Discussion re: Motion to Suppress (Doc. 542).
         The Court made findings and DENIED motion.
         Defendant WITHDREW Motion for Bill of Particulars and Motion to Sever Defendant (Docs.
         541, 543).
9:46     Concluded.
